UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6987


MICHAEL ANTHONY JENKINS,

                 Petitioner - Appellant,

          v.

WARDEN RIVERA,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:12-cv-00938-CMC)


Submitted:   July 19, 2012                   Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Anthony Jenkins, a federal prisoner, appeals

the district court’s order accepting the recommendation of the

magistrate judge and dismissing without prejudice Jenkins’ 28

U.S.C.A. § 2241 (West 2006 & Supp. 2012) petition.                     We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                   Jenkins

v.   Rivera,   No.   4:12-cv-00938-CMC     (D.S.C.   May    16,    2012).      We

dispense   with      oral   argument   because   the       facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2